FILED 

                                                                     FEBRUARY 16,2016 

                                                                   In the Office of the Clerk of Court 

                                                                 W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 32964-0-111
                     Respondent,             )
                                             )
       v.                                    )
                                             )
SHANE D. HOLMAN,                             )
                                             )         UNPUBLISHED OPINION
                    Appellant.               )

       SIDDOWAY, C.J.      A jury found Shane D. Holman guilty of second degree

burglary and third degree theft based on evidence seized following a traffic stop. He

appeals, contending the trial court erred by denying his CrR 3.6 motion to suppress the

evidence seized because the stop was pretextual. We disagree and affirm.

                                         FACTS

      Around 11 :00 p.m., Kittitas County Sheriff Deputies Zack Green and Grant

Thompson observed a vehicle approaching a public road from a dirt road on private

property. The dirt road was in a primarily agricultural area. Deputy Green was

aware ofprior reports of thefts and burglaries in the area and he considered the presence

of a passenger vehicle, as opposed to a pickup, to be suspicious. The deputies turned

around and followed the car. They observed there was no rear license plate on the car.

They stopped the vehicle based on the lack of a license plate.
No. 32964-0-III
State v. Holman


       Mr. Holman was the driver. Officers discovered stolen items inside the vehicle

from a nearby residence and storage unit. The State charged Mr. Holman with second

degree burglary and third degree theft. He requested the trial court suppress the fruits of

the stop, arguing it was a pretextual stop in violation of his United States Constitution

Fourth Amendment rights. The trial court denied his request, finding the vehicle was on

private property where prior criminal activity had occurred. A jury subsequently found

Mr. Holman guilty of the burglary and theft. He appeals.

                                        ANALYSIS

       Relying on Article I, section 7 of the Washington Constitution, Mr. Holman

contends the trial court erred because the facts establish-the officers' stop of the vehicle

was pretextual. "When reviewing the denial of a suppression motion, an appellate court

determines whether substantial evidence supports the challenged findings of fact and

whether the findings support the conclusions oflaw." State v. Garvin, 166 Wn.2d 242,

249,207 P.3d 1266 (2009). Substantial evidence is evidence that is "enough 'to persuade

a fair-minded person of the truth of the stated premise.''' Id. (quoting State v. Reid, 98

Wn. App. 152, 156, 988 P .2d 1038 (1999)). Conclusions oflaw from an order related to

the suppression of evidence are reviewed de novo. Id.

       To justify a Terry or investigative stop under the Fourth Amendment and art. I, § 7

of the Washington State Constitution, a police officer must be able to "point to specific

and articulable facts which, taken together with rational inferences from those facts,

                                              2

No. 32964-0-III
State v. Holman


reasonably warrant that intrusion." Terry v. Ohio, 392 U.S. 1, 19, 88 S. Ct. 1868,20 L.

Ed. 2d 889 (1968); State v. Armenta, 134 Wn.2d 1,20,948 P.2d 1280 (1997). Officers

only need reasonable suspicion, not probable cause, to stop a vehicle in order to

investigate whether the driver committed a traffic infraction or a traffic offense. State v.

Duncan, 146 Wn.2d 166, 173-75,43 P.3d 513 (2002).

       Here, the facts support a stop of Mr. Holman's vehicle based on reasonable

suspicion. The vehicle was in a dark, rural area, it was late at night, Mr. Holman was

driving a type of vehicle not normally seen on those roads, and one of the deputies had

personally responded to thefts in the area in the past. After following the vehicle, the

deputies observed the car did not have a license plate, thus giving the deputies an actual

reason to stop the car, as well as continue their initial investigation.

       A mixed-motive traffic stop is not pretextual so long as the desire to address a

suspected traffic infraction (or criminal activity) for which the officer has a reasonable

articulable suspicion is an actual, conscious, and independent cause of the traffic stop.

State v. Chacon Arreola, 176 Wn.2d 284,288,290 P.3d 983, (2012). In other words, so

long as a police officer actually, consciously, and independently determines that a traffic

stop is reasonably necessary in order to address a suspected traffic infraction, the stop is

not pretextual in violation of article I, section 7, despite other motivations for the stop.

Jd.



                                               3

No. 32964-0-111
State v. Holman


       Here, substantial evidence supports the court's finding that the vehicle was on

private property where prior criminal activity had occurred. Given these facts, the

deputies made the decision to investigate further. It was at that point that they observed

the car had no license plate. Based on this infraction, they had reason to stop the car.

       In sum, the passenger car being driven on private property in a rural area at 11 :00

p.m. where law enforcement had responded to prior theft calls raised suspicion of

criminal activity to justify an investigation, and the missing license plate clearly justified

the stop. The trial court properly found likewise in denying Mr. Holman's motion to

suppress.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





                                              4